
	
		III
		110th CONGRESS
		2d Session
		S. RES. 538
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2008
			Mr. Hatch (for himself,
			 Mr. Menendez, Mr. Craig, Mr.
			 Lugar, Mr. Cochran,
			 Mr. Brown, Mr.
			 Durbin, and Mr. Crapo)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating April 30, 2008, as Día
		  de los Niños: Celebrating Young Americans, and for other
		  purposes.
	
	
		Whereas many nations throughout the world, and especially
			 within the Western hemisphere, celebrate Día de los Niños, or
			 Day of the Children, on the 30th of April, in recognition and
			 celebration of their country's future—their children;
		Whereas children represent the hopes and dreams of the
			 people of the United States and are the center of American families;
		Whereas children should be nurtured and invested in to
			 preserve and enhance economic prosperity, democracy, and the American
			 spirit;
		Whereas, according to the latest Census report, there are
			 more than 44,000,000 individuals of Hispanic descent living in the United
			 States, nearly 15,000,000 of which are children;
		Whereas Hispanics in the United States, the youngest and
			 fastest growing ethnic community in the Nation, continue the tradition of
			 honoring their children on this day, and wish to share this custom with the
			 rest of the Nation;
		Whereas the primary teachers of family values, morality,
			 and culture are parents and family members, and we rely on children to pass on
			 these family values, morals, and culture to future generations;
		Whereas the importance of literacy and education are most
			 often communicated to children through family members;
		Whereas families should be encouraged to engage in family
			 and community activities that include extended and elderly family members and
			 that encourage children to explore and develop confidence;
		Whereas the designation of a day to honor the children of
			 the United States will help affirm for the people of the United States the
			 significance of family, education, and community;
		Whereas the designation of a day of special recognition
			 for the children of the United States will provide an opportunity for children
			 to reflect on their future, to articulate their aspirations, and to find
			 comfort and security in the support of their family members and
			 communities;
		Whereas the National Latino Children's Institute, serving
			 as a voice for children, has worked with cities throughout the country to
			 declare April 30 as Día de los Niños: Celebrating Young
			 Americans, a day to bring together Hispanics and other communities
			 nationwide to celebrate and uplift children; and
		Whereas the children of a nation are the responsibility of
			 all its people, and people should be encouraged to celebrate the gifts of
			 children to society: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 30, 2008, as Día de los Niños: Celebrating Young Americans;
			 and
			(2)calls on the
			 people of the United States to join with all children, families, organizations,
			 communities, churches, cities, and States across the Nation to observe the day
			 with appropriate ceremonies, including activities that—
				(A)center around
			 children, and are free or minimal in cost so as to encourage and facilitate the
			 participation of all our people;
				(B)are positive and
			 uplifting and that help children express their hopes and dreams;
				(C)provide
			 opportunities for children of all backgrounds to learn about one another's
			 cultures and to share ideas;
				(D)include all
			 members of the family, especially extended and elderly family members, so as to
			 promote greater communication among the generations within a family, enabling
			 children to appreciate and benefit from the experiences and wisdom of their
			 elderly family members;
				(E)provide
			 opportunities for families within a community to get acquainted; and
				(F)provide children
			 with the support they need to develop skills and confidence, and to find the
			 inner strength and the will and fire of the human spirit to make their dreams
			 come true.
				
